                    UNITED STATES DISTRICT COURT
                         DISTRICT OF MAINE


KATHERINE R. H.,                     )
                                     )
             Plaintiff               )
                                     )
      v.                             )     1:19-cv-00038-JAW
                                     )
ANDREW M. SAUL,                      )
Commissioner of Social Security,     )
                                     )
             Defendant               )


              ORDER AFFIRMING THE RECOMMENDED
               DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed February 3, 2020 (ECF No. 22), the Court accepts the

Recommended Decision.

      The Court has reviewed and considered the Magistrate Judge’s

Recommended Decision, together with the entire record; the Court has made a

de novo determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision; and the Court concurs with the recommendations of

the United States Magistrate Judge for the reasons set forth in his

Recommended Decision, and determines that no further proceeding is

necessary.
      Accordingly, it is ORDERED that the Recommended Decision (ECF No.

22) of the Magistrate Judge is ACCEPTED and the Court VACATES the

Commissioner’s administrative decision and REMANDS the case for

proceedings consistent with the Recommended Decision.

      SO ORDERED.

                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE

Dated this 21st day of February, 2020




                                        2
